                     Case 2:19-mj-01847 Document 1 Filed 10/31/19 Page 1 of 5

AO 9 1 (Rev . 11/11) Crim inal Complaint (approved by AUSA ~~V/1,"-'       ~-S:                         19-123



                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                 Eastern District of Pennsylvania

                  United States of America                             )
                             V.                                        )
            Victor Enrique Echevarria-Mendez                           )     Case No.     l c.t,... (<l"Y. r-i,•1
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                         Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                       Ongoing                     in the county of             Philadelphia     in the
     Eastern          District of           Pennsylvania       , the defendant(s) violated:

           Code Section                                                           Offense Description
 8 USC 1326(a)                                  Reentry After Deportation




                                    I


         This criminal complaint is based on these facts:
 See attached affidavit, which is incorporated by reference.




         [yf Continued on the attached sheet.




                                                                                                 Printed name and title

Sworn to before me and signed in my presence.




City and state:                         Philadelphia, PA                              David R. Strawbridge, Magistrate Judge
                                                                                                 Printed name and title
         Case 2:19-mj-01847 Document 1 Filed 10/31/19 Page 2 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                        AFFIDAVIT


        1.     I, Shane B Wallace, am a Deportation Officer (DO) of the Department of

Homeland Security under Immigration and Customs Enforcement (ICE). I have been an

Officer with Immigration and Customs Enforcement (ICE) since July 2009. As part of my

duties I conducted investigations related to violations of the Immigration and Nationality

Act, specifically foreign born nationals that hav~ been deported from the United States and

subsequently reentered the United States illegally. I am currently assigned to the ICE

Enforcement and Removal Operations (ERO) Philadelphia, Pennsylvania Field Office

(ICE ERO/PHI) and my duties include investigating violations of Title 8 of the United

States Code ("U.S.C") to include violations of immigration offenses.

       2.      This affidavit is made in support of a criminal complaint against Victor

Enrique ECHEVARRIA-Mendez, (hereinafter "ECHEVARRIA-Mendez"), where there is

probable cause to believe ECHEVARRIA-Mendez, an alien, re-entered the United States

after deportation, in violation of Title 8, United States Code, § 1326(a)

       3.      On October 31 , 2019, I, received information that ECHEVARRIA-Mendez

had been arrested by the Philadelphia Police Department and charged with Burglary, Theft,

Criminal Trespass, Receiving Stolen Property, Criminal Mischief, and Unauthorized Use

Motor Vehicles. Based on my training and experience, I know that any time a police

department or other law enforcement agency scans the fingerprints of any alien who has

previously been encountered by ICE or another immigration agency, ICE receives




                                              1
            Case 2:19-mj-01847 Document 1 Filed 10/31/19 Page 3 of 5




electronic notification of this fact and any match to the alien's known Fingerprint

Identification Number (FIN). On October 31 , 2019, I reviewed the electronic notification

showing that the Philadelphia Police Department had recently scanned ECHEVARRIA-

Mendez' s fingerprints, which matched with FBI# 123425VD1 and FIN# 1147915499 .

           4.     On October 31 , 2019, I conducted a check in National Crime Information

Center (NCIC) for ECHEVARRIA-Mendez's criminal history, as well as Immigration

history.        Under the FBI# 123425VD1 and FIN# 1147915499, it was found that

ECHEVARRIA-Mendez had previously been encountered by the US Border Patrol.

Further checks in the Enforcement Alien Removal Module (EARM) were conducted for

ECHEVARRIA-Mendez's Immigration history in the United States. It was found that

ECHEVARRIA-Mendez had been encountered on March 17, 2013 by the US Border

Patrol and served a Notice and Order of Expedited Removal (I-860). ECHEVARRIA-

Mendez was subsequently removed to Guatemala on April 10, 2013.

           5.      On October 31 , 2019, I conducted records checks through EARM, Central

Index System (CIS), and Person Centric Query Service (PCQS). The following

representations are based on my review of the aforementioned records and databases:

                   a.    ECHEVARRIA-Mendez had been assigned A# 205981982.

                   b.    ECHEVARRIA-Mendez is a citizen and national of

           GUATEMALA.

                   c.    ECHEVARRIA-Mendez' s date of birth is June 29, 1994, and this

       affidavit and the Complaint to which it is attached correctly reflect ECHEVARRIA-

       Mendez' s name.




                                               2
 Case 2:19-mj-01847 Document 1 Filed 10/31/19 Page 4 of 5




       d.      On March 17, 2013 , ECHEVARRJA-Mendez was encountered by

the US Border Patrol and served a Notice and Order of Expedited Removal (I-860)

pursuant to Section 235(b)(1 )(7)(A)(i)(I) of the Act.

       e.      The United States. pursuant to Section 235(b)(l) of the Act removed

ECHEV ARRJA-Mendez on or about April 10, 2013 , through Harlingen, Texas, to

Guatemala.

       f.      A search ofICE databases revealed that ECHEVARRIA-Mendez did

not seek permission of the United States Attorney General, or his successor, the

Secretary of the Department of Homeland Security, to re-enter as required by 8

U.S .C. 1360(d). A certificate documenting this is expected within 30 days.

       g.      On October 31, 2019, ICE discovered ECHEVARRIA-Mendez

illegally re-entered the United States without having obtained advanced permission

of the Attorney General of the United States, or his successor, the Secretary of

Homeland Security, to reapply for admission.




                                       3
         Case 2:19-mj-01847 Document 1 Filed 10/31/19 Page 5 of 5




        Based on the foregoing, your affiant believes that there is probable cause to

conclude that ECHEVARRIA-Mendez, is in fact guilty of illegal reentry into the United

States after deportation, in violation of Title 8, United States Code, § 1326(a), and

respectfully ask that the Court issue a warrant ordering his arrest for such crime.




                                                  lJJA-
                                              Shane Wallace
                                              Deportation Officer
                                              Immigration and Customs Enforcement


SUBSCRIBED TO AND SWORN TO BEFORE ME
THIS 31 th DAY OF October 2019.


~ c£2 G               §¼ usUt l'
David R. Strawbridge
United States Magistrate Judge
Eastern District of Pennsylvania




                                              4
